 

THIS AGREEMENT for Professional Services is by and between Surna, Inc. a Nevada
Corporation, its subsidiaries and affiliates (hereinafter referred to as
“Surna”) and CWNevada, LLC with an address of 611 S. 6th St., Las Vegas, NV
89101 (hereinafter referred to as “Client”) becomes effective on the date last
written below;

 

WITNESSETH:

 

WHEREAS, Surna is specially trained, experienced, and competent to perform the
special services that will be required by this agreement; and WHEREAS, Surna is
willing to render such professional services, as hereinafter defined, on the
following terms and conditions.

 

NOW THEREFORE, Surna and the Client agree as follows:

 

1. Scope of Service. Surna’s services are for the location located at 3152
Highland Drive, Nevada, Las Vegas as described on Surna, Inc. Estimate 1369
(respectively referred to as “Estimate” and “Exhibit A”) and any additional
documents attached hereto, and incorporated by reference herein (collectively
referred to as the “Agreement”).     2. Compensation. Client hereby agrees to
pay Surna in the following manner. Absent alternative agreement, initial down
payment of no less than Fifty percent (50%) payment of the amount owing pursuant
to the Agreement is due one month prior to installation or when agreed in the
alternative (whichever is later). Three days after commencement, an additional
Twenty Five percent (25%) is due with the remaining 25% due 21 days following
completion of the installation. All payments can be made in the form of
certified funds or wire transfer. If cancellation occurs anytime between down
payment and the installation date, Surna retains 50% of the down payment balance
as recovery for loss. Travel and incidental expenses may be billed to Client as
well as fees for unforeseen circumstance.     3. Independent Contractor Status.
It is expressly understood and agreed by both parties that Surna will either be
registered as a Contractor in Nevada by the time installation occurs or work
under a licensed Contractor to perform the services herein. While engaged in
carrying out and complying with any of the terms and conditions of this
agreement, Surna is an independent contractor and not an employee of the Client.
Surna expressly warrants to not represent, at any time or in any manner, that
Surna is an employee of the Client. If any additional costs or fees arise as
associated to paying fees to a lead contractor or to license as a contractor,
Surna agrees to pay such fees.     4. Offset Cooling Agreement. Surna hereby
agrees that the installed Surna products, which includes a water chilled cooling
system, is being installed, and the price has been bid, for the purpose of
maintaining an ambient temperature of 78 degrees in the cultivation
facility(ies) where plants are grown (“Rooms”). The bid contemplates minimal
insulation requirements of R16 in the Rooms and not other parts of the facility
where plants are not grown. If the Rooms have R16 insulation or higher, Surna
hereby agrees that, in the event that the ambient temperature in the Rooms stays
above 78 degrees in a closed environment for a period of longer than 2 hours,
the equipment shall be deemed under-powered. In such case, Surna agrees to
provide and install additional cooling capacity in the Rooms at no cost to
Client and in a commercially reasonable time that takes into account production
time and the availability of installation crews until a 78 degree temperature is
achieved. Surna understands that time is of the essence in this regard and
agrees to provide said service, if needed, as soon as commercially practicable.
Surna shall not be liable for heating issues caused by deficiency in Rooms
workmanship, defective products that weren’t provided by Surna, negligence on
the part of Client or other unforeseen, reasonable circumstances, such as doors
being left open or catastrophic events. The 78 degree number is subject to
reasonable fluctuations reasonable to the industry (typically 5 degrees above or
below 78 degrees but up to as high as 86 degrees) and is not intended to be a
100% accurate number but merely a guidepost.     5. Billing and Duties of
Client. Except when specifically authorized by Client, Surna shall not bill
Client for services other than those quoted on the referenced Agreement unless
client fails to comply with any of the following duties:

 

  a. Client agrees to provide open access to the facility for a minimum of 12
hours per day with no set minimum of days per week allowed unless pre-agreed
between the parties.         b. Client agrees to have all electrical installed
and up to code prior to Surna arrival. If electrical is not available upon
arrival, Client agrees to have an electrician on-site with the ability to have
electrical ready without interfering with installation.

 



Contract for Services - Surna, Inc. Client initial _____     Surna, Inc. initial
_____

 

 

 

 

  c. Client agrees that they will not install lights prior to Surna’s
installation unless otherwise agreed.         d. Client agrees to provide a
garden overheat shutoff control for lighting.         e. Client agrees to
provide complete and accurate plans prior to installation.         f. Client
agrees to provide an access point for a scissor lift, inclusive of ramps,
measuring 80x32x72.         g. Client agrees to provide Reverse Osmosis water
for use in the cooling system unless otherwise agreed. Surna will provide
appropriate type and volume of propylene glycol.         h. Client agrees to
provide parking for a 30 foot trailer.         i. Client agrees to use best
efforts to reasonably disclose to Surna any and all conditions or reasons that
Surna could or would expect delays in their ability to perform the duties
described herein and by reference.

 

Because failing to comply with any of the above duties can cause material
changes to Surna’s work order and bid price, if Client fails to provide any of
the above, Client will be billed a dead-time charge of $1,000.00 per scheduled
day per installer or $250.00 per installer-hour lost per day, whichever is less,
for any delays in starting the job as scheduled or delays incurred during the
performance thereof. Further, Surna’s bid price is based on having access to
hardware, plumbing and food and lodging within 3o minutes of the job site.
Additional charges may be incurred for delays in time caused by Clients failure
to inform Surna of conditions or reasons for delay that should have been
anticipated (using a reasonable person standard) and disclosed by Client. If,
for any reason that is not the fault of Surna, the project is delayed in such a
manner that the Surna installation team is required to leave and return to the
job site at a later date, Client will be billed for the cost of travel to return
or change travel plans (including food, travel, lodging and other associated
costs), plus a rate of $500 per installer per newly scheduled day.

 

6. Advice and Status Reporting. Surna shall provide the Client with timely
advice of all material developments arising during performance of its services
hereunder orally or in writing, as Surna considers commercially reasonable.    
7. Designation of Primary Provider of Services. The primary provider of the
services called for by this agreement shall be Surna.     8. Assignment and
Subcontracting. It is recognized by the parties hereto that a substantial
inducement to Client for entering into this agreement was, and is, the
professional reputation and competence of Surna.     9. Insurance. On or before
beginning any of the services or work called for by any term of this Agreement,
Surna, at its own cost and expense, shall carry, for the duration of the
agreement, insurance appropriate for the work to be performed.     10.
Indemnification-Surna’s Responsibility. It is understood and agreed that Surna
has the professional skills and knowledge necessary to perform the work agreed
to be performed under this agreement and that Client relies upon the
professional skills of Surna to do and perform Surna’s work in a skillful and
professional manner, and Surna thus agrees to so perform the work or directly
oversee those who do.     11. Performance. It is understood and agreed that
Surna is apprised of the scope of the work to be performed under this agreement
based upon plans provided by the client or a site visit by a Surna
representative and Surna agrees that the work can and shall be performed in a
fully competent manner. Surna agrees to cure defects caused by its own
negligence or improper installation. Parts and supplies utilized in installation
that are not manufactured by Seller (3rd Party Supplies) (Exhibit B) will be
replaced under the warranty if failure occurs. However, resulting damages from
unanticipated failure of 3rd Party Supplies are beyond Surna’s control and
therefore Surna shall not be liable for damages resulting from the failure
thereof.     12. Mutual Indemnity. Surna and Client shall mutually indemnify,
defend, and hold each other, its officers, employees, agents, and volunteers
harmless from and against any and all liability, claims, suits, actions,
damages, and causes of action arising during the term of this agreement out of
any personal injury, bodily injury, loss of life, or damage to property, or any
violation of any federal, state, or municipal law or ordinance, or other cause
in connection with the negligent or intentional acts or omissions of the other,
its employees, subcontractors, or agents, or on account of the performance or
character of this work, except for any such claim arising solely out of the
active negligence, sole negligence, or willful misconduct of the other, its
officers, employees, agents, or volunteers.     13. Licenses. If a license of
any kind (other than those required of a subcontractor or contractor to register
their services with the state), which term is intended to include evidence of
registration, is required of Surna, its employees, agents, or subcontractors by
federal or state law, Client warrants that such license will be obtained for
Surna, in valid and in good standing, and that any applicable bond will have
been posted in accordance with all applicable laws and regulations. Surna agrees
to assist in this process where commercially reasonable and further states that
Surna understands it must pay the costs associated to licensure as a contractor
or sub-contractor. Permit fees are not included in the bid price and will be
added as an additional cost after installation is complete.

 



Contract for Services - Surna, Inc. Client initial _____     Surna, Inc. initial
_____

 

 

 

 

14. Nondiscriminatory Employment Practices. In the performance of this
agreement, Surna agrees to comply with the requirements of Nondiscriminatory
Employment Practices.     15. Termination. In the event of termination, Surna
shall be entitled to compensation for services performed or subject to the terms
and conditions contained herein.     16. Notices. Notices required by this
agreement shall be personally delivered or mailed, postage prepaid, as follows:

 

 To Surna:Surna, Inc. – General Counsel   1780 55th St., Unit C   Boulder, CO
80301      To the Client:CWNevada, LLC   611 S. 6th Street   Las Vegas, NV 89101

 

Each party shall provide the other party with telephone and written notice of
any change in address as soon as practicable. Notices given by personal delivery
shall be effective immediately. Notices given by mail shall be deemed to have
been delivered forty-eight hours after having been deposited in United States or
International certified mail.

 

17. Security Interest. Surna is hereby granted a security interest on any and
all installed fixtures and materials until payment for services has been
received in full.     18. Warranty of Workmanship. Surna warrants workmanship
for one year from the date of installation. Client has the option to purchase
extended warranties.     19.  Amendments. This agreement is not subject to
modification or amendment, except by a writing executed by both Surna and
Client, which writing shall expressly state that it is intended by the parties
to amend the terms and conditions of this agreement.     20. Waiver. The waiver
by either party of a breach by the other of any provision of this agreement
shall not constitute a continuing waiver or a waiver of any subsequent breach of
either the same or a different provision of this agreement.     21.
Severability. Should any part of this agreement be declared by a final decision
by a court or tribunal of competent jurisdiction to be unconstitutional,
invalid, or beyond the authority of either party to enter into or carry out,
such decision shall not affect the validity of the remainder of this agreement,
which shall continue in full force and effect, provided that the remainder of
this agreement, absent the unexcised portion, can be reasonably interpreted to
give effect to the intentions of the parties.     22. Controlling Law. This
agreement and all matters relating to it shall be governed by the laws of the
State of Nevada.     23. Time is not of the Essence. Surna agrees to diligently
prosecute the services to be provided under this agreement to completion and in
accordance with any schedules specified herein. However, in the performance of
this agreement, time is not of the essence even though both parties agree to
expeditiously complete the performance of their duties to resolve the purpose of
this agreement.     24. Whole Agreement. This agreement contemplates the bid
prices and additional documentation attached hereto. Combined, these documents
constitute the entire understanding and agreement of the parties. This agreement
integrates all of the terms and conditions mentioned herein or incidental hereto
and supersedes all negotiations or previous agreements between the parties with
respect to all or any part of the subject matter hereof.     25. Changes in
Terms. In executing this agreement, unless agreed in a signed writing executed
by both parties, the governing terms and documents shall be those provided from
Surna to client for signature. Any changes made thereto including, but not
limited to, changes in scope, engineering or other plans, or other terms,
without prior written approval of the parties, shall be deemed void.

 





Contract for Services - Surna, Inc. Client initial _____     Surna, Inc. initial
_____

 

 

 

 

26. Counterparts. This agreement may be executed in counterpart and, when taken
as a whole, shall be read and interpreted as one document.

 

IN WITNESS WHEREOF, Surna has executed this agreement, and the Client, duly
authorized to act, has executed this agreement.

 



SURNA, Inc., date: ________ Client: ___________________ date: ________

 

    By ______________________________________ By
_____________________________________     Its
______________________________________ Its _____________________________________

 



Contract for Services - Surna, Inc. Client initial _____     Surna, Inc. initial
_____

 

 

 

 

Terms and Conditions for 3152 Highland Drive, Nevada, Las Vegas (“3152”):

 

1. Sale of Goods. The Seller shall sell to the Buyer and the Buyer shall
purchase from the Seller the goods set forth on Estimate number 1369 for Surna,
Inc. (respectively referred to as “Estimate” and “Exhibit A”). Unless otherwise
stated herein, Buyer shall pay all taxes and costs (includes items such as sales
taxes, the cost of pulling permits, shipping and other miscellaneous expenses
not otherwise anticipated) imposed on, in connection with, or measured by the
transaction contemplated by this agreement in addition to the prices set forth
herein. It is understood that Buyer has an application for a license to legally
cultivate marijuana for the location commonly referred to as 3152 with the
County of Clark in the State of Nevada. This agreement shall become null and
void if Buyer’s application is denied and therefore licensure for cultivation
(as described further in this ¶17(a)) is not rewarded from Clark County, Nevada.
If licensure is approved and later revoked this contract remains valid for phase
1 of construction as defined by the manufactured goods being purchased for the
address designated on the agreement.

 

2. Invoices; Payment. Unless otherwise agreed or stated herein payment is
required by wire transfer or certified funds. A deposit equivalent to fifty
percent (50%) of the purchase price is due prior to manufacturing start date.
Buyer has five (5) business days from placing the order to cancel the order and
receive a refund of their deposit, less 10% to cover administrative costs. After
five (5) business days, any cancellation will result in forfeiture of the
deposit. The remaining balance is due upon shipment unless paid earlier. Any
deliveries shipped COD require payment by cashier’s check or other certified
funds.

 

3. Delivery; Title; and Risk of Loss. Unless otherwise stated herein, the Seller
shall deliver the Goods FOB to the Seller’s facility as expeditiously as
possible and title to and risk of loss of the Goods will pass to the Buyer after
delivery and Scope of Work performed by the Seller are complete. Any stated
delivery dates are approximate. The Seller will not be liable for any losses,
damages, penalties, or expenses for failure to meet any reasonable delivery date
unless damages accrue to any of the goods during the installation process
through any negligent conduct by the Seller.

 

4. Breach of Warranty; Due Diligence. The Goods are sold under warranty. The
Seller hereby affords the Buyer the opportunity for full and complete
investigations, examinations, and inspections upon receipt. However, Seller
disclaims all warranties of quality, whether express or implied, including the
warranties of merchantability and fitness for particular purpose if equipment
failure occurs as caused by: a) issues when Seller does not install or maintain
the purchased products or pre-approve an installer or maintenance provider for
the products; or (b) Buyer not following posted instructions for care, set-up
and installation posted on Seller’s website (found at surna.com) and provided in
shipping materials; or (c) Buyer not installing an overheat shutoff for facility
lighting that shuts lights off when temperatures exceed 86 degrees; or (d)
overheat shutoff failures; or (e) Buyer committing an act of negligence.

 

5. Unanticipated Failure. Seller and Buyer agree that the potential for
unanticipated failure exists with any manufactured goods. In mutual efforts to
reasonably attempt to prevent or quickly cure unanticipated failures, Buyer
agrees that it will: a) install and maintain all electrical up to code; and (b)
to notify Seller within one hour, or within a commercially reasonable time, of
any overheat shutoffs that occur or of any observed or perceived failures of the
cooling system; and (c) ensure that all maintenance and installation performed
is performed by Surna or an authorized representative thereof.

 

6. Limitation of Liability and Right to Cure. In no event will the Seller’s
liability exceed $250,000.00 or replacement of the specific Goods provided by
the Seller giving rise to any claim or cause of action. Parts and supplies
utilized in installation that are not manufactured by Seller (3rd Party
Supplies) will be replaced under the warranty if failure occurs. Seller and
Buyer agree Buyer is obligated to provide notice to seller of any defect or
failure and that upon notification, Seller shall have the right to and shall
immediately cure any defect in the warrantied manufactured goods and, if cured,
Buyer excuses Sellers liability for any indirect, special, consequential, or
punitive damages (including lost profits) arising out of or relating to this
agreement or the transactions it contemplates and irrespective of whether the
Seller has been advised of the possibility of any such damage. Nothing in this
provision is meant to exclude valid claims based in breach of contract, tort or
negligence and is simply intended to allow for Surna to cure any deficiencies
with their manufactured or installed goods.

 

7. Limitation of Actions. No action arising out of or relating to this agreement
or the transactions it contemplates may be commenced against the Seller more
than 12 months after the basis for such claim could reasonably have been
discovered.

 

8. Governing Law and Designation of Forum. (a) The laws of the State of Nevada
(without giving effect to its conflicts of law principles) govern all matters
arising out of or relating to this agreement and the transactions it
contemplates, including, without limitation, its interpretation, construction,
validity, performance (including the details of performance), and enforcement.
(b) A party bringing a legal action or proceeding against the other party
arising out of or relating to this agreement or the transactions it contemplates
must bring the legal action or proceeding in any court of the State of Nevada
sitting in Clark, County. Each party to this agreement consents to the exclusive
jurisdiction of the courts of the State of Nevada sitting in Clark County and
its appellate courts, for the purpose of all legal actions and proceedings
arising out of or relating to this agreement or the transactions it
contemplates.

 

9. Force Majeure. The Seller will not be liable for delays in performance or for
non-performance due to unforeseen circumstances or causes beyond the Seller’s
reasonable control.

 

10. Assignment; Delegation. If Buyer assigns prior to completion of payment, all
payments shall accelerate to the date of assignment and become immediately due
to Seller unless otherwise agreed in a signed writing.

 



1 Terms and Conditions, Surna, Inc. Surna ____ Buyer ____

 

 

 

 

11. Recovery of Expenses. In any adversarial proceedings between the parties
arising out of this agreement or the transactions it contemplates, the
prevailing party will be entitled to recover from the other party, in addition
to any other relief awarded, all expenses that the prevailing party incurs,
including legal fees and expenses.

 

12. Entire Agreement. This agreement constitutes the entire agreement between
the parties with respect to the subject matter of this agreement and supersedes
all other agreements, whether written or oral, between the parties.

 

13. Amendments. No amendment to this agreement will be effective unless it is in
writing and signed by both parties.

 

14. Effectiveness; Date. This agreement will become effective when both parties
have signed it. The date this agreement is signed by the last party to sign it
(as indicated by the date associated with that party’s signature) will be deemed
the date of this agreement.

 

15. Counterparts; Electronic Signatures. This agreement may be signed in one or
more counterparts, which together will form a single agreement. This agreement
may be signed electronically.

 

16. Dehumidification. Buyer understands that Seller has made a good faith effort
to predict dehumidification requirements, however, buyer also understands and
has been made aware of the fact that dehumidification needs are variable from
facility to facility and cannot be accurately quantified. Seller is providing
dehumidification as part of its system, but does not guarantee that a specific
humidity level can be reached. Buyer understands that he or she may need to
provide additional supplemental dehumidification on a case by case basis.
However, Seller warrants that this estimate contemplates meeting necessary
dehumidification functions, and if humidity consistently exceeds 65% in
flowering areas, Surna will provide additional dehumidifiers to Buyer at Surna’s
manufactured cost. This relates to dehumidification only and issues regarding
absence of humidity are solely the responsibility of Buyer.

 

17. Additional Terms and Conditions:

 

A.This agreement is cancellable without penalty only in the event that buyer
does not obtain a cultivation license for subject facility. A cultivation
license shall be considered obtained whether it is a conditional license or a
full license (“License”). Should buyer’s License fail to issue, this agreement
becomes void. In the event that the buyer’s license is issued as anticipated at
the time of the agreement, client agrees that deposit will be paid per agreement
and production will begin no later than one year from license issuance, unless
otherwise agreed. Surna guarantees pricing on equipment ordered shall remain the
same for up to one year following execution of this agreement. If production has
not ensued within one year following execution, and the production delay was not
caused by Surna, the Buyer agrees that the pricing terms contemplated in Exhibit
A, at Surna’s sole discretion, may be modified to reflect current pricing for
Surna equipment and installation.

 

B.In exchange for the 10% discount indicated on buyer’s estimates, upon
satisfactory completion of installation, buyer agrees to the following:

 

  1.Allow up to 12 visitors to buyer’s facility within a 2 year period. 2 year
period commences on the day that facility is complete and goes live with
cultivation.        2.Allow Surna to refer up to 20 potential customers directly
to buyers for testimonial of system efficiency and overall experience (by phone
or e-mail).        3.Allow Surna to take photos and video of buyer’s facility,
and to use photos and video for promotional purposes, including but not limited
to social media accounts, website(s), trade shows, printed brochures,
presentations, etc.        4.Allow Surna to use the name of client’s facility
for promotional purposes.        5.Write a letter of recommendation for Surna’s
system for promotional purposes and distribution to potential clients.

 

C.Surna’s responsibilities relative to section 17B are as follows:

 

 1.Surna will provide ample notice (5 days unless otherwise agreed) to buyer
prior to sending any visitor. Surna will accompany visitors whenever possible,
unless otherwise agreed. Surna will not knowingly refer any potential client who
intends to do business in Clark County, NV to client for tour or testimonial.

 

WHEREFORE, the parties set forth signature as acknowledgment and commitment to
the terms and conditions listed herein,

 

______________________________________________  
________________________________________________ Authorized Signature (Buyer)  
Authorized Signature (Surna, Inc)      
_______________________________________________  
________________________________________________



Title Date   Title Date

 

2 Terms and Conditions, Surna, Inc. Surna ____ Buyer ____

 

 

 

  

[logo3.jpg]

 

 

 

 

[logo4.jpg]

 

 

 

 



Addendum to 3152

  1. All start dates are subject to modification by CWNevada.

 

 Signed this 9th day of January, 2015,

/s/ Tom Bollich   /s/ Brian Padgett CEO – Surna   Principal – CWNevada

 



 

 

 